DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/06/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recite the limitation "The motion dependency robot control method…" at the beginning of the claims.  There is insufficient antecedent basis for this limitation in the claims. Examiner notes herein that claims 18-20 are dependent from independent claim 16 directed to “An image guided motion scaled surgical robot control method…”, hence there is no appropriated correlation between claims 18-20 and claim 16.
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlson et al (US 2017/0265956).
Regarding claims 1, 9 and 16, Carlson discloses an image guided motion scaled surgical robotic system / the associated robot controller and the associated control method (e.g. via systems and methods for performing surgical procedures, and more particularly, to systems and methods for controlling motion of a medical instrument within a patient's anatomy as shown in figures 1 and 4 – see [0025, 0060-0063]), comprising:
 (see fig. 2: via medical instrument system 200 – see [0042-0043]); and 
                
    PNG
    media_image1.png
    527
    782
    media_image1.png
    Greyscale
                
                               
    PNG
    media_image2.png
    658
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    537
    568
    media_image3.png
    Greyscale

an image guided motion scaled robot controller / vector generator (fig. 1: via control system 112) in communication with the surgical robotic arm (see fig. 9 and see [0079-0081]), 
        
    PNG
    media_image4.png
    307
    397
    media_image4.png
    Greyscale

(112) is structurally configured, responsive to an input signal indicative of a user defined motion of the surgical robotic arm within an anatomical region (fig. 9: process 904 – see [0080]), to control an actuated motion of the surgical robotic arm (200) within the anatomical region based on a map of a motion scale delineated within an imaging of the anatomical region (fig. 9: process 906 – see [0081]). 
Regarding claims 2, 10 and 17, Carlson discloses, wherein the image guided motion scaled robot controller/mapper is further structurally configured to control a delineation of the motion scale within the imaging of the anatomical region / imaging coordinate space (see fig. 4 and see [0060-0065] disclosing the motion scaling based on the image of the anatomical region). 
      
    PNG
    media_image3.png
    537
    568
    media_image3.png
    Greyscale

Regarding claims 3, 11 and 18, Carlson, wherein the image guided motion scaled robot controller/mapper is further structurally configured to control a delineation of the motion scale as a function of a distance between the surgical robotic arm and an anatomical structure within the imaging of the anatomical region/coordinate space (see figs. 6A and 6B below; see [0066-0068] disclosing a medical instrument 602 that is positioned such that the measured distance 606 from the tip 604 of the medical instrument to a point of interest 608 is relatively large. FIG. 6B illustrates the medical instrument 602 positioned such that the measured distance 612 from the tip 604 of the medical instrument to the point of interest 608 is relatively small. [0067] the point of interest 608 may be a variety of locations within the anatomy. In one example, the point of interest 608 may be a target point for obtaining a biopsy sample. In such a case, the tip 604 of the medical instrument 410 may be a biopsy needle. The point of interest 608 may also be a high risk part of the anatomy such as the pleura surrounding the lungs. Inadvertently accessing the pleura with the medical instrument may cause pneumothorax or other serious harm to the patient.). 

    PNG
    media_image5.png
    534
    550
    media_image5.png
    Greyscale

Regarding claims 5, 13 and 20, Carlson, wherein the image guided motion scaled robot controller/vector generator is further structurally configured to control the actuated motion of the surgical robotic arm within the anatomical region responsive to tracking data indicative of a tracking of the surgical robotic arm within the anatomical region (see [0060-0061] disclosing a motion scaling parameter (e.g., the ratio for scaling the input movement to the output movement) may be determined based upon knowledge about the distal tip of the medical instrument and the surrounding anatomic area. FIG. 4 depicts a composite image 150 including an anatomic model 151 of a human lung 152, from a viewpoint external to the lung. The model 151 of the lung 152 may be generated from a set of scanned images (e.g., pre-operative or intra-operative CT or MRI images) using a modeling function such as a segmentation process. The model 151 may be presented for display as a two-dimensional or three-dimensional atlas image depicting the airways of the lung). 
Regarding claims 6 and 14, Carlson, wherein the image guided motion scaled robot controller/vector generator is further structurally configured to control the actuated motion of the surgical robotic arm within the anatomical region responsive to tracking data indicative a tracking of the surgical robotic arm within the imaging of the anatomical region/imaging coordinate space (see [0060-0061] disclosing a motion scaling parameter (e.g., the ratio for scaling the input movement to the output movement) may be determined based upon knowledge about the distal tip of the medical instrument and the surrounding anatomic area. FIG. 4 depicts a composite image 150 including an anatomic model 151 of a human lung 152, from a viewpoint external to the lung. The model 151 of the lung 152 may be generated from a set of scanned images (e.g., pre-operative or intra-operative CT or MRI images) using a modeling function such as a segmentation process. The model 151 may be presented for display as a two-dimensional or three-dimensional atlas image depicting the airways of the lung). 


Regarding claims 7 and 15, Carlson, wherein the motion scale is one of a position motion scale, a velocity motion scale, an acceleration motion scale and a force motion scale (see [0058] disclosing the velocity and acceleration of the medical instrument can be scaled). 
Regarding claim 8, Carlson, wherein the motion scale includes at least one scaling factor (e.g. the scaling parameter – see at least [0057] disclosing the motion scaling parameter is the ratio for scaling the input movement to the output movement). 
Allowable Subject Matter
Claims 4, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. - US 2017/0071681 to Peine – Directed to a robotic surgical system. The robotic surgical system includes at least one robot arm, a camera, and a console. The console includes a first handle, a second handle, and a selector switch configured to select between a robotic control mode and a camera control mode. In the system the first handle or the second handle control the at least one robot arm in the robotic control mode and the  Each robot arm 12, 14 and end effector 30 may remain connected to each master handle 22, 24 that is entered into the position control state, but the motion scaling factor for the translation and/or orientation may be set to a larger value (e.g. 100:1 to 1000:1 instead of 3:1 to 5:1). The motion of the one or more master handles 22, 24 switched to the camera control mode may still cause the surgical instruments associated with the respective master handles 22, 24 to move as in the robotic control mode, but the motions of the surgical instrument may be smaller for master handles 22, 24 when they are switched to the camera control mode than for those in the robotic control mode due to the scaling factor change. In some instances, different axes may have their scaling factors remain unchanged or adjusted by different amounts. For example, if the orientation axes and gripper axis of the handle remain at 1:1 scaling, the surgeon would still be able to control the fine motion of the instrument and grasping force of the jaws while in the camera control mode.
2. – US 2010/0274087 to Diolaiti et al. – Directed to a scale and offset processing unit 304 receives the Cartesian position and velocity commands from the master forward kinematics processing unit 302, scales the commanded movement according to a scale factor selected to perform the surgical procedure, and takes into account offsets to generate desired slave tool frame (i.e., the frame associated with the tool 2231) positions and velocities. For economy of words, Cartesian position is to be interpreted to include Cartesian orientation in this specification where appropriate, Cartesian velocity is to be interpreted to include translational and angular velocities where appropriate. The scale adjustment is useful where small movements of the slave manipulator 2232 are desired relative to larger movement of the master manipulator 203 in order to allow more precise movement of the slave tool 2231 at the surgical site. The offsets, on the other hand, determine, for example, the corresponding position and/or orientation of an end effector frame (e.g., the frame associated with an end effector of the tool 2231) in the camera reference frame (i.e., the frame associated with the image capturing end of the imaging system) relative to a position and orientation of the master frame in the eye reference frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B